Citation Nr: 9910164	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, currently rated 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from January 1970 
to December 1971, and he has indicated that he served in the 
National Guard from 1973 to 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's postoperative residuals of a right knee 
injury include moderate instability, degenerative joint 
disease, and painful motion.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for postoperative residuals of a right knee injury, 
based on instability or limitation of motion, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5257, 5260, 5261, (1998).  

2.  The criteria for a 10 percent evaluation for right knee 
disability due to arthritis and painful motion are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5010 (1998); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991), Hicks v. Brown, 8 Vet. App. 417 
(1995); VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998).  





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The appellant argues that his service-connected postoperative 
residuals of a right knee injury are more severely disabling 
than currently evaluated, thereby warranting a higher 
evaluation.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
in May 1988 for traumatic effusion in his right knee 
following a fall from a truck.  Internal derangement of the 
right knee was diagnosed.  

An August 1997 VA medical examination revealed minimal 
swelling and lateral instability in the right knee, with 
flexion limited to 98 degrees.  An X-ray of the right knee 
showed mild degenerative joint disease with narrowing of the 
joint space and osteophyte.  The diagnosis was degenerative 
joint disease of the right knee with chondromalacia and 
relaxation of the lateral/collateral ligament with inability 
to bear weight without a knee brace.  

Private medical records show that the appellant was diagnosed 
with a medial meniscus tear of the right knee with grade IV 
chondromalacia in February 1998, for which he underwent a 
partial medial meniscectomy with debridement of synovial 
impingement and a small partial lateral meniscectomy.  

A VA orthopedic examination was performed in September 1998.  
At that time, the appellant reported that he used a cane for 
ambulation, took Tylenol and Motrin to alleviate the pain in 
his right knee that was aggravated by standing, and had not 
worked since 1997.  Physical examination revealed evidence of 
painful motion (with the motion stopping when the pain 
began), edema, effusion, instability, weakness, tenderness, 
no redness or heat, and abnormal movement with guarding of 
movement.  It was noted that the appellant was very unsteady 
on his feet, but that there was no abnormal shoe wear.  
Results from range of motion testing revealed that flexion 
and extension in the right knee were to "188" and 0 
degrees, respectively.  The right knee was described as 
unstable, especially as for the anterior and posterior 
cruciate ligaments.  The diagnosis was degenerative joint 
disease in the right knee with loss of function due to pain.  

Service connection was granted for degenerative joint disease 
of the right knee by a September 1997 rating decision, with a 
10 percent evaluation assigned under Diagnostic Code 5257 
from June 30, 1997.  A July 1998 rating decision granted a 
temporary total rating under 38 C.F.R. § 4.30 from February 
2, 1998, to May 31, 1998, and reassigned the 10 percent 
evaluation, effective June 1, 1998.  A January 1999 rating 
decision assigned a 20 percent evaluation from June 1, 1997, 
to February 1, 1998, and from June 1, 1998.  

For knee impairment involving recurrent subluxation or 
lateral instability, a 30 percent evaluation is assigned when 
the condition is severe, and a 20 percent evaluation is 
assigned if the condition is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  While the appellant's right knee was 
described as unstable and he was noted to be very unsteady at 
the most recent VA examination, the evidence does not 
indicate that he experiences symptomatology demonstrating 
severe instability or subluxation in the knee.  Therefore, 
the Board is unable to identify a basis to grant an 
evaluation greater than 20 percent his right knee disability 
based on instability.  

The Board has considered whether the appellant's right knee 
disability can be assigned an evaluation greater than 20 
percent based on limitation of motion.  Under Diagnostic Code 
5260, limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees.  Under 
Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 
45 degrees, a 40 percent evaluation when the limitation is to 
30 degrees, and a 30 percent evaluation when the limitation 
is to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Because the most recent range of motion testing for 
extension and flexion in the appellant's right knee 
(September 1998) revealed that extension was full and that 
flexion was to 188 degrees, the Board finds that an 
evaluation greater than 20 percent is not warranted for his 
right knee disability based on limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain in his right knee, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned.  While he ambulated unsteadily 
with the aid of a cane and had tenderness, weakness, and 
effusion in the right knee at the September 1998 VA 
examination, he had normal extension in the knee, and flexion 
in the knee was to 188 degrees.  Because the currently 
assigned 20 percent evaluation is based on moderate 
instability that involves functional impairment, a higher 
disability evaluation is not warranted for the right knee 
disability on the basis of functional disability.  

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VA O.G.C. Prec. Op. No. 23-97 or VA O.G.C. Prec. Op. No. 9-98 
and the Court's decisions in Lichtenfels and Hicks.  

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59..." under 
the holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991).  

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).  

In this instance, the limitation of flexion in the 
appellant's right knee does not meet the noncompensable level 
of flexion limitation (60 degrees) under Diagnostic Code 
5260, nor is the noncompensable level of extension limitation 
(5 degrees) shown in the right knee, because extension is 
shown to be full.  Under VA O.G.C. Prec. Op. No. 23-97, if 
the veteran does not at least meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a rating may be assigned.  Cf. Degmetich v. Brown, 104 
F. 3d 1328, 1331 (Fed. Cir. 1997).  Because the appellant 
does not have limitation of motion in the right knee that 
meets the noncompensable level under Diagnostic Code 5260 or 
Diagnostic Code 5261, a separate disability evaluation is not 
warranted for the arthritis and limitation of motion in the 
appellant's right knee under VA O.G.C. Prec. Op. No. 23-97.  

However, as there is X-ray evidence of arthritis in the 
appellant's right knee (August 1998 VA examination), and he 
experiences painful motion, the Board finds that he is 
entitled to a separate evaluation based on arthritis and 
limitation of motion in the right knee under VA O.G.C. Prec. 
Op. No. 9-98 and Lichtenfels and Hicks.  Because the 
arthritis in the right knee is described as mild, and no more 
than slight painful motion is shown to be present in the 
knee, the Board finds that the evidence demonstrates that the 
highest rating warranted for the arthritis and painful motion 
in the appellant's right knee is 10 percent.  


ORDER

An increased evaluation is denied for postoperative residuals 
of a right knee injury, based on instability or limitation of 
motion.  

A separate 10 percent evaluation is granted for arthritis and 
painful motion in the right knee, subject to the laws and 
regulations governing the award of monetary benefits.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

